Title: From George Washington to Daniel Brodhead, 5 May 1781
From: Washington, George
To: Brodhead, Daniel


                        Sir

                            Head Quarters New Windsor 5th May 1781
                        
                        Mr Fowler will put into your hands sundry Charges against Mr Duncan Dy Qr Mr General at Fort Pitt, on which
                            you will have him arrested and brought to trial—The proceedings you will transmit to me. should Mr Fowler bring Charges
                            against any other persons who may, from their Ranks or stations, be properly tried by the Court which shall be convened,
                            you will likewise arrest and bring them to trial. Inclosed you have a power for holding a Court.
                        Mr Fowler has charges also against Colo. Brodhead, who, on account of his Rank, cannot be tried at Fort Pitt.
                            You will therefore, after filling up the Blank for the name, deliver the enclosed deputation to the Gentleman who usually
                            officiates as Judge Advocate, and he will take the depositions of the parties on the spot, which will enable a Court
                            Martial with the Army to determine the matter. I am Sir Yr most obt Servt.
                        
                            Colo. Brodhead or officer commanding Fort Pitt. 
                        
                    